Citation Nr: 0625126	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  97-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bladder disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.   

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disorder.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotence.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968 and from August 1970 to December 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that rating decision, the RO denied service 
connection for diabetes mellitus and found that new and 
material evidence adequate to reopen claims or service 
connection for impotence, a nervous condition, bladder 
condition, skin condition, foot problems, and hypertension 
had not been received.  The veteran's disagreement with the 
RO's decision led to this appeal.  

In a decision dated in August 1999, the Board determined that 
with respect to the matter of service connection for diabetes 
mellitus on a direct or presumptive basis that the claim had 
earlier been denied in an unappealed rating decision, and 
that the issue before it was whether new and material 
evidence had been received to reopen the claim.  The Board in 
its August 1999 decision determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for diabetes mellitus.  In 
addition, in that decision the Board concluded that new and 
material evidence had not been received to reopen the claims 
for service connection for impotence, a psychiatric disorder, 
bladder disorder, skin disorder, foot disorder, and 
hypertension.  The Board also denied service connection for 
diabetes mellitus claimed as secondary to PTSD.  The veteran 
appealed these determinations to the United States Court of 
Appeals for Veterans Claims (Court).  In a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion), filed in March 
2001, the parties moved the Court to vacate the Board's 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002 & West Supp. 2005).  By it Order in March 2001, 
the Court granted the motion, vacated the August 1999 Board 
decision, and remanded the matter to the Board for further 
action.  

In May 2002, the Board issued a decision reopening the claim 
for service connection for a psychiatric disorder and ordered 
additional development of the veteran's claim.  The Board, at 
that time, denied the applications to reopen the claims of 
entitlement to service connection for impotence, a bladder 
disorder, and a foot disorder.  The claims pertaining to 
diabetes, a skin disorder, and hypertension were noted to be 
inextricably intertwined with the issue of service connection 
for a psychiatric disorder as the veteran asserted they were 
related to his mental conditions.  The veteran appealed to 
the Court.  

In a Joint Motion for Remand and to Stay Proceedings (Joint 
Motion) filed in December 2002, the parties asserted that the 
basis for remand was that the Board in its May 2002 decision 
failed to discuss whether the required VCAA notice of the 
information and evidence necessary to substantiate his claim 
indicated which portion of such information or evidence is to 
be provided by which party and also failed to discuss whether 
the rating decision, statement of the case or any other 
document in the record satisfied that requirement.  In 
response to the Joint Motion, the Court, in its December 2002 
Order, vacated and remanded that portion of the Board's May 
2002 decision that denied applications to reopen claims of 
entitlement to service connection for impotence, bladder 
disorder, and a foot disorder.  

In June 2003, the Board remanded the case for additional 
development relative to the issue of service connection for a 
psychiatric disorder and to assure full compliance with the 
notice and development actions required by the VCAA as to all 
issues on appeal.  The case is now before the Board for 
further appellate consideration.  

While the claim was in appellate status, the attorney 
representing the veteran as of December 2003 submitted 
evidence and argument in support of the veteran's claims.  In 
a letter to the veteran dated in January 2006, the attorney 
informed him that she was withdrawing from his case.  The 
record includes a February 2006 letter from the RO to the 
attorney acknowledging receipt of notice of her withdrawal as 
representative for the veteran.  The veteran is currently 
unrepresented in his appeal.  This matter is further 
addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted above, the veteran's attorney recently withdrew her 
representation of the veteran.  Under this circumstance, the 
veteran should be provided an opportunity to appoint another 
representative if he so desires.  38 C.F.R. § 20.600 (2005).  
This is required because he must be afforded the right to 
full representation at every stage of the appeal.  See 38 
C.F.R. § 20.600 (2005).

Among the issues before the Board is the claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  During the course of the appeal, the veteran has had 
VA psychiatric examinations in December 1997 and May 2003.  
The diagnosis at the December 1997 VA examination was chronic 
paranoid schizophrenia, in partial remission, and the 
diagnosis at the May 2003 VA examination was PTSD "from 
stressors in service" and depressive disorder secondary to 
PTSD.  Subsequent to that time, the veteran submitted 
descriptions of stressful experiences in service, and a 
request was sent to the United States Armed Services Center 
for Unit Records Research ((CURR) now the United States Army 
and Joint Services Records Research Center (JSRRC)) to 
attempt to verify events the veteran described as having 
occurred in Korea in 1971.  In addition, the AMC obtained the 
veteran's service personnel records.  CURR was unable to 
verify the incidents in Korea, but with respect to the 
veteran's claimed stressor of having been "attacked by 
French Algerians" while he was stationed in France, there is 
evidence that is consistent a physical assault.  

In this regard, the record includes a January 1983 notarized 
statement from a fellow serviceman.  The serviceman stated 
that he was assigned to the Petroleum Distribution Command, 
Fontainebleau, France.  He recalled that on or about 
December 25, 1966, the veteran was bleeding profusely from 
the head and when he asked the veteran what had happened the 
veteran said that some Algerians had attacked him outside the 
Fontainebleau Garrison.  The fellow serviceman said he 
advised the veteran to get help at the garrison dispensary.  
The veteran's service records show that he was assigned to 
the U.S. Army Petroleum Distribution Command and include a 
record of proceedings stating that it had been reported that 
on or about December 24, 1966, at Avon, France, the veteran 
struck a foreign national of Avon, France, with his fist.  In 
his December 2003 description of this event, the veteran 
stated that he feared for his life during this fight.  

With respect to the veteran's contention that his PTSD is 
linked to a personal assault, the United States Court of 
Appeals for Veterans Claims (Court) has stated that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources. Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

On remand, therefore, the AMC/RO must ensure that the veteran 
has been notified of the opportunity to furnish, or to advise 
VA of the potential source or sources of evidence other than 
his service records or evidence of behavioral changes that 
might constitute credible supporting evidence of his 
purported in-service stressor.  38 C.F.R. § 3.304.  An 
opportunity to submit such evidence (or at least to respond 
to the notice) should also be provided.  

Also, with respect to the claim for service connection for 
psychiatric disability, prior to withdrawal of representation 
of the veteran, the veteran's attorney submitted multiple 
medical journal articles that address prodromal periods 
associated with schizophrenia.  The attorney pointed out that 
the veteran carries a long-standing diagnosis of 
schizophrenia.  She acknowledged that the most recent VA 
examination report does not reflect this diagnosis, but she 
pointed out that DSM-IV (Diagnostic and Statistical Manual of 
the American Psychiatric Association, 4th edition) recognizes 
that this condition is often occasioned with remissions and 
requested clarification from the examiner regarding the 
veteran's long-standing diagnosis.  She also requested 
consideration by the examiner of the journal articles 
reflecting an extremely long prodromal periods that occur 
with some schizophrenics.  

The attorney argued that the veteran's medical and personnel 
records reflect that during his second period of active 
service the veteran experienced behavioral problems with 
documented in-service "impulsivity" as indicative of 
prodromal schizophrenia, although he was not diagnosed with 
schizophrenia until 1979.  In this regard, the service 
medical records for the veteran's second period of service 
include the report of a psychiatric examination in September 
1971 following a "shooting incident."  The examiner noted 
that the veteran had a history of impulsive acts, which the 
veteran attributed to marital difficulties.  The examiner 
recommended separation from service due to unsuitability.  In 
addition, the record includes a December 1971 statement from 
an officer who found the veteran to be emotional and 
introspective with very inconsistent and unpredictable 
behavior.  

In view of the foregoing, it is the opinion of the Board that 
the veteran should be provided an additional VA psychiatric 
examination and that the examiner should be requested to 
review the record and examination results and provide an 
opinion as to the etiology of any currently diagnosed 
acquired psychiatric disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

As was noted in the Introduction, during the pendency of the 
veteran's appeal, there was a significant change in the law 
with the enactment of the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& West Supp. 2005).  VA subsequently issued final regulations 
to implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA applies to all of the issues 
on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  

With respect to the claim for service connection for a 
bladder condition, the last prior final denial of that claim 
was in an unappealed June 1968 rating decision.  At that time 
the Wichita, Kansas RO denied the claim on the basis that the 
claimed disability was not shown in service.  Relative to the 
claim for service connection for diabetes mellitus, the 
Detroit RO, in a December 1972 rating decision denied service 
connection for diabetes on the basis that it was not shown in 
service or at service discharge and the veteran did not 
indicate any relevant medical treatment since service 
discharge.  The veteran did not appeal that decision.  

In addition, in a December 1979 rating decision, the 
Muskogee, Oklahoma, RO denied service connection for 
hypertension on the basis that it was not incurred in 
service.  The veteran did not appeal that decision.  With 
respect to the claim for service connection for a skin 
disorder, the Muskogee RO denied service connection for 
neurodermatitis in an October 1981 rating decision on the 
basis that there was evidence that the veteran had 
neurodermatitis upon entry into service in 1970, and there 
was no evidence that his neurodermatitis was aggravated in 
service beyond the normal progression of the disorder.  The 
veteran did not appeal that decision.  

With respect to the claim for service connection for a foot 
disorder, in the last prior denial of the claim, which was in 
July 1984, the Board denied the veteran's service connection 
claim for bilateral flat feet on the basis that the 
disability preexisted service and did not increase in 
severity during either period of active duty.  In addition, 
in its July 1984 decision, the Board found that the veteran's 
hammertoe deformity was not manifested during the veteran's 
first period of active duty, that it preexisted his second 
period of active duty, and did not increase in severity 
during his second period of active duty.  In the July 1984 
decision, the Board found that impotence was not manifested 
during the veteran's active service and in its discussion 
concluded there was no basis for finding that impotence, if 
existent, was incurred in or aggravated during the veteran's 
active duty.  

In its December 1996 rating decision the RO denied service 
connection for diabetes mellitus as "not well grounded" and 
denied reopening of the claims of entitlement to service 
connection for a bladder condition, hypertension, a skin 
disorder, foot disorders, and impotence.  (The Board observes 
that, among other things, the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim.)  The 
veteran filed a notice of disagreement, and in its 
September 1997 statement of the case, the RO set forth the 
general principles relating to the award of service 
connection.  In addition, it set forth the regulatory 
definition of new and material evidence.  In its discussion 
of its denial of reopening of the previously denied claims, 
the RO stated that to justify reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome, which was the standard that had been set 
forth by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) for determining whether new and material evidence had 
been submitted sufficient to reopen a claim.  The RO told the 
veteran that there was no reasonable possibility that the new 
evidence submitted in connection with the current claims 
would change its previous decisions.  

Review of the record shows that the notice provided to the 
veteran over the subsequent course of the appeal falls short 
of meeting the legislative intent underlying the VCAA notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims as interpreted by the Court and recently articulated 
in its March 2006 decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In this regard, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), about the time the RO certified the appeal to the 
Board, the United States Court of Appeals for the Federal 
Circuit expressly rejected the Colvin standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim, and VA returned to 
the standard requiring that new and material evidence be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In an October 2003 letter to the veteran, the AMC set forth 
the criteria for service connection, but it did not inform 
him what would constitute new and material evidence to reopen 
the claim.  In particular, as the veteran's underlying claim 
for service connection for a foot disorder had been denied 
previously on the basis that bilateral flat feet preexisted 
service and were not aggravated by service, in order to 
reopen the claim with evidence that is material, he is 
required to submit evidence that indicates that bilateral 
flat feet either (1) did not preexist service and were 
incurred therein or (2) were aggravated by service.  As the 
underlying claim for service connection for hammertoe 
deformity had been denied previously on the basis that it was 
not incurred in the first period of service, pre-existed the 
second period of service and was not aggravated during the 
second period of service, in order to substantiate the claim 
to reopen with evidence that is material, he is required to 
submit evidence that indicates that the hammertoe deformity 
either (1) was incurred in the first period of service or (2) 
did not preexist the second period of service and was 
incurred therein or (3) was aggravated by the second period 
of service.  Further, relative to the skin disorder claim, as 
the underlying claim had been denied previously on the basis 
that neurodermatitis was present at entry into the second 
period of service and was not aggravated therein, in order to 
substantiate the claim to reopen with evidence that is 
material, he is required to submit evidence that indicates 
that neurodermatitis either (1) was incurred during the first 
period of service (2) did not preexist the second period of 
service and was incurred therein or (3) was aggravated during 
the second period of service.  The October 2003 letter did 
not provide such notice.  

Further, in the October 2003 letter, in its discussion of 
what would constitute new and material evidence to reopen the 
claims, the AMC stated that such evidence must raise a 
reasonable possibility that, when considered with all the 
evidence of record (both new and old), the conclusion would 
change.  This is not the correct standard.  Also, 
supplemental statements of the case dated in February 2006 
and April 2006 discussed the revised regulatory definition of 
new and material evidence, which does not apply to the 
veteran's claim to reopen since his claim was filed before 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug 29, 2001) 
(amendments to 38 C.F.R. § 3.156(a) revised standard for new 
and material evidence; those amendments apply to claims to 
reopen received on or after August 29, 2001).  

Based on the foregoing, it is the judgment of the Board that 
the veteran has been provided confusing and incomplete notice 
about what information and evidence is needed to substantiate 
the reopening of his previously denied service connection 
claims, particularly those where there are potentially 
alternative theories of the claim.  This is prejudicial to 
the veteran, and the Board will remand the case so that the 
veteran may be provided proper notice.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) citing Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition to the foregoing, the Board notes that during the 
course of the appeal, the veteran has also contended that his 
claimed diabetes mellitus, hypertension, and skin disorder 
are related to his psychiatric disability for which he is 
seeking service connection.  Service connection is not 
currently in effect for any psychiatric disability, and the 
RO has not considered service connection for hypertension or 
a skin disorder on a secondary basis.  The record does 
include a rating decision dated in February 1998 in which the 
Muskogee RO denied service connection for diabetes claimed 
secondary to PTSD and/or cold exposure.  The RO notified the 
veteran of that decision in March 1998.  On a VA Form 646, 
Statement of Accredited Representative, dated in September 
1998, the veteran's then-current representative stated that 
the issues being appealed include service connection for 
diabetes secondary to PTSD.  The representative went on to 
note that in its December 1996 rating decision and September 
1997 statement of the case, the RO treated the diabetes issue 
on a de novo basis despite the claim having been previously 
denied and that it was in is VA Form 9, received in November 
1997, that the veteran expressed the contention that he has 
diabetes that is secondary to PTSD.  The representative also 
stated that since the veteran was not currently service-
connected for PTSD, there could be no issue on a secondary 
basis.  The Board does not, therefore, construe the 
representative's statement as a notice of disagreement with 
the February 1998 RO decision that denied service connection 
for diabetes secondary to PTSD and/or cold exposure.  

Nonetheless, the veteran has continued to express contentions 
that his claimed diabetes, hypertension, and skin disability 
are secondary to his psychiatric disability.  It is therefore 
the opinion of the Board that if service connection is 
granted for psychiatric disability that the secondary service 
connection claims for hypertension and skin disability should 
be adjudicated and that it should be determined whether there 
is new and material evidence to reopen the claim of 
entitlement to service connection for diabetes secondary to a 
psychiatric disorder, to include PTSD.  

Finally, review of the record indicates that the veteran has 
been receiving Social Security disability benefits since the 
1980s.  VA has a duty to obtain Social Security 
Administration (SSA) records when it has actual notice that 
the veteran was receiving SSA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Accordingly, the AMC should contact the SSA and 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:  

1.  The veteran should be instructed, in 
writing, that his attorney has withdrawn 
as his representative.  38 C.F.R. § 
20.608(a) (2005).  He should be given an 
opportunity to appoint another 
representative, and any appointed 
representative should be given an 
opportunity to assist the veteran in his 
appeal.  38 C.F.R. § 20.600 (2005). 

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the definition of new 
and material evidence (i.e., that in 
effect for claims to reopen filed prior 
to August 29, 2001) applicable to the 
issues of whether new and material 
evidence has been received to reopen his 
claims of entitlement to service 
connection for a bladder disorder, 
diabetes mellitus, hypertension, a skin 
disorder, a foot disorder, and impotence.  

Notify the veteran of the evidence 
necessary to substantiate a claim for 
service connection and, in addition, 
notify the veteran that in order to 
substantiate the claim to reopen service 
connection for a skin disorder with 
evidence that is material, he is required 
to submit evidence that indicates that 
neurodermatitis either (1) was incurred 
during the first period of service (2) 
did not preexist the second period of 
service and was incurred therein or (3) 
was aggravated during the second period 
of service.  

Also notify the veteran that in order to 
substantiate the claim to reopen service 
connection for bilateral flat feet with 
evidence that is material, he is required 
to submit evidence that indicates that 
bilateral flat feet either (1) did not 
preexist service and were incurred 
therein or (2) were aggravated by 
service.  

In addition, notify the veteran that in 
order to substantiate the claim to reopen 
service connection for hammertoe 
deformity, he is required to submit 
evidence that indicates that the 
hammertoe deformity either (1) was 
incurred in the first period of service 
or (2) did not preexist the second period 
of service and was incurred therein or 
(3) was aggravated by the second period 
of service.

Also, inform the veteran that evidence 
will be considered new only if it has not 
been submitted previously to VA and is 
neither cumulative nor redundant of 
evidence already in the record.  

With respect to the claim for service 
connection for a psychiatric disorder, 
including PTSD, ensure that the veteran 
has been contacted and notified of the 
opportunity to furnish, or to advise VA 
of the potential source or sources of 
evidence other than his service records 
or evidence of behavioral changes that 
might constitute credible supporting 
evidence of his purported in-service 
stressor.  38 C.F.R. § 3.304. Specific 
examples of corroborating alternative 
evidence should be provided.

Further, with respect to all claims on 
appeal, including those to reopen 
previously denied claims and the claim 
for service connection for a psychiatric 
disorder, request that the veteran submit 
all evidence in his possession that is 
pertinent to any issue on appeal and has 
not been submitted previously.  

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

4.  Then, arrange for a VA psychiatric 
examination to determine whether the 
veteran has a psychiatric disorder linked 
to service, to include PTSD related to a 
verified in-service stressor or 
stressors.  The claims file should be 
made available to the examiner for review 
and that it was reviewed should be noted 
in the examination report.  Following 
review of the record and examination of 
the veteran, the examiner is asked to 
provide an opinion as to whether the 
veteran satisfies the criteria for a 
diagnosis of PTSD and, if so, whether it 
is at least as likely as not (50 percent 
probability or higher) that it is linked 
to the veteran's being physically 
assaulted in France in December 1966.  

The examiner is also requested to confirm 
or rule out a diagnosis of schizophrenia 
and to state whether any previously 
diagnosed chronic schizophrenia is 
currently in remission.  If the diagnosis 
includes schizophrenia, including 
schizophrenia in remission, the examiner 
is requested to review the record 
including, but not limited to:  service 
personnel records indicating behavioral 
problems; a July 1971 consultation 
request in which it was stated that the 
veteran was having adjustment problems; a 
September 1971 report from a psychiatrist 
following a "shooting incident" wherein 
the psychiatrist noted the veteran had a 
history of impulsive acts; a December 
1971 statement from an officer who found 
the veteran to be emotional and 
introspective with very inconsistent and 
unpredictable behavior; and post-service 
medical records showing a diagnosis of 
paranoid schizophrenia in 1979.  Then, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any schizophrenia, including 
schizophrenia in remission, had its onset 
in service.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is requested to set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record in a legible report.  

5.  After completion of any other notice 
or development indicated by the state of 
the record, and with consideration of all 
evidence added to the record since the 
last supplemental statement of the case, 
readjudicate entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  Then, readjudicate the 
remaining issues on appeal, and if 
service connection is granted for a 
psychiatric disability, consider that in 
the readjudication of the claims to 
reopen the previously denied claims 
regarding diabetes, skin disability, and 
hypertension.  

If the any of the claims remain denied, 
issue a supplemental statement of the 
case, which addresses the applicable 
definition of new and material evidence.  
The supplemental statement of the case 
should inform the veteran of the reasons 
and bases for the decisions in the 
appeal.  The veteran should be afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

